ON PETITION FOR REHEARING
PER CURIAM:
Appellant complains that the Court’s decision is based on an erroneous conception of the facts, and that there are no facts which show that any false arrest or imprisonment by any of the persons against whom plaintiffs obtained their original judgment are covered by appellant’s policy of insurance. Let us again look at the record to see if these contentions are justified.
Garnishment against Lloyds for collection of the judgment rendered in favor of plaintiffs arose out of the issuance by Lloyds of a policy of false arrest insurance in favor of the Town of Medley, Florida, Police Department, which policy was in effect for the period October 28, 1963 to October 28, 1964. Clinton B. Johnson, Mayor of Medley, was added to the terms of the policy as an assured by endorsement effective January 3, 1964. The policy provisions indicate that the “insurance covers the Assured against loss by reason of liability imposed by law upon the Assured, by reason of any false arrest * * *, false imprisonment or malicious prosecution which may be committed” during the period the policy is in force.
We said in our per curiam opinion that the original suit against the insureds of Lloyds brought under 42 U.S.C. §§ 1983 and 1985 was “for deprivation of civil rights by a deliberate scheme of false arrest and prosecution under color of state law.” (Emphasis by the Court.) Though we later referred to liability resulting from “a series of false arrests,” it is apparent that we intended our discussion to include both false arrest and malicious prosecution.
On November 13, 1963, warrants were issued by one of the defendants in the original damage suit, James N. Rossi, as Deputy Town Clerk, on the affidavit of August V. Dreeson, Police Chief, for the arrest of appellees George Caplan, Solomon Caplan and Albert Caplan. Chief Dreeson, Rossi, as a sergeant in the Medley Police Department, and Officer Walton arrested George and Solomon Caplan, and Rossi, with Walton, then took George and Solomon Caplan to the Miami Springs Police Station.
According to the testimony of James H. McDonald, Chief of Police of Miami Springs, Sergeant Rossi, at least five times, insisted that George and Solomon Caplan be “put behind the bars,” but Chief McDonald declined to do so though they were held in custody until bail was posted. Though the police officers also had a warrant for Albert Caplan, they did not arrest him because he could not then be found. Thereafter, on February 1, 1964, at the direct order of Clinton B. *618Johnson, Mayor, warrants were issued again for the arrest of George Caplan, Solomon Caplan and Albert Caplan. Only George Caplan, however, was arrested and incarcerated, Solomon and Albert Caplan not being found. It is true that in the complaint in the original suit in which plaintiffs (appellees) obtained judgment for damages, Rossi was designated as Deputy Town Clerk, but the pretrial stipulation entered into in those proceedings which the parties agreed “shall supplement the pleadings and govern the course of the trial,” (emphasis by the Court) states that “The Defendant, Ros-si, cwas a police officer and Deputy Town Clerk of the Town of Medley, at all times material to this cause of action.” It also states that plaintiffs contend that one of the numbered series of issues to be litigated is, “19. Whether the arrests of February 1, 1964 were made at the direction of Clint Johnson.”
The arrests of November 13, 1963 did not occur while Clint B. Johnson, Mayor, was an assured under the policy, but the arrests and prosecutions ordered by May- or Johnson on February 1, 1964 occurred while he was an assured under the policy. Appellants appear to disregard this important fact.
The false arrest policy also covers malicious prosecution. The arrest warrants which were issued in this case, though not always served on each of the plaintiffs, there being occasions when some of them were not found, nevertheless constituted malicious prosecution under the circumstances of the ease, and as provided by the law of Florida. See Killen v. Olson (Fla.Sup.Ct.), 59 So.2d 524 (1952). Arrest is not an essential element for malicious prosecution under Florida law. See Tatum Bros. Real Estate & Investment Co. v. Watson, 92 Fla. 278, 109 So. 623 (1926); Hammond v. Potito (Fla.Dist.Ct. of App., 2d Dist.), 197 So.2d 40, 41 (1967).
The gravamen of the complaint under which plaintiffs obtained their original judgment against the insureds of Lloyds was that “the Defendants under color of law pursued a course of conduct arresting and harassing Plaintiffs thus infringing upon Plaintiffs’ civil rights.” (See pretrial stipulation filed March 21, 1967, paragraph 111(a).) When the trial judge granted summary judgment in this case in favor of plaintiffs and against Lloyds, he said, “There is no question that the $15,000 compensatory damages are covered by the terms of the contract.” This is the same trial judge who tried the suit for damages against Lloyds’ assureds when a jury verdict was returned in favor of plaintiffs. The trial judge was entirely familiar with all of the facts and circumstances surrounding the obtaining of the original judgment. We are convinced, as was the district judge, that the verdict of the jury in favor of the plaintiffs and jointly against Lloyds’ assureds was fully covered by the policy of insurance and that the incidents referred to occurred during the policy period.
We are likewise of the view that the award of attorney’s fees in this case was a modest one considering the services performed, and that the district judge exercised reasonable discretion in awarding such fees. There is nothing set forth in appellant’s petition which was not fully considered by us in the original consideration of the case. We are of the same mind as formerly.
Accordingly, it is ordered that the petition for rehearing be denied.